PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Arthur P. Barber III, et al. 
Application No. 16/595,103
Filed: October 7, 2019
For: Controlling Ultraviolet Intensity Over a Surface of a Light Sensitive Object

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition, filed April 8, 2022 and supplemented on 
April 26, 2022, to revive the above-identified application under the provisions of 37 CFR
1.137(a).  

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration.  A Notice of Abandonment mailed February 1, 2022.  On February 17, 2022, a petition under 
37 CFR 1.137(a) was filed; however, the petition was dismissed in decision mailed April 1, 2022. 

It is also noted that proof of obligation to assign has not been recorded for Michael Schur, before the Assignment Branch on or before issue fee payment per 37 CFR 1.46(b)(1).

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required reply in the form of substitute statements and executed declarations; (2) the petition fee of $2,100.00; and (3) a proper statement of unintentional delay.  

This application is being retained in the Office of Petitions for consideration of the petition to withdraw from issue under 37 CFR 1.313(c)(2).

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-1058.  


/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions